—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In determining whether the administrative penalty imposed by the New York State Liquor Authority (Authority) is disproportionate to a violation of its rules, we must consider the harm actually caused by the offense at issue as well as "the substantial public harm which might be caused by repeated violations and the deterrent effect which a substantial penalty might have on the individual violator and upon others who might be tempted to engage in similar misdeeds” (Schaubman v Blum, 49 NY2d 375, 379).
In light of the evidence that petitioner’s sole principal of record wilfully concealed corporate changes in petitioner’s officers in violation of Alcoholic Beverage Control Law § 99-d (2), and petitioner’s suppression of information concerning loans received, we conclude that the penalty of license revocation plus forfeiture of a $1,000 bond was not an abuse of the *1076Authority’s discretion. (Article 78 Proceeding Transferred by Order of Supreme Court, Suffolk County, McInerney, J.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.